DETAILED ACTION
This Office Action is after the Applicants' communication filed on August 12, 2022. Claims 1, 4, 6, 11, 13, 17-20 are amended, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on August 12, 2022 have been fully considered.
Double patenting on Claims 1, 8 and 15 are maintained as claim amendments do not have any meaningful changes from the original claims dated on 11/25/2020.
Applicant argues in its Argument that cited arts fail to teach limitations of the independent Claim 1, specifically:
“…..increase a first size of a first payload to a second size generate a second payload."
Examiner replies: After applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
Regarding limitations the Claim 1 of the instant case, Cink teaches a bidirectional CAN to BT bridge in Fig. 1, CAN to BT to CAN bridge; [0020], [0025], [0031]; “The ASCII serial data of CAN messages on the CAN bus is encapsulated by the BCB device in a binary message according to a binary command-response protocol for transmission over Bluetooth. The protocol encapsulates the data along with a cyclic redundancy code (CRC) to permit error checking.”
In addition, Witchey teaches in Figs. 7-8, a IPV4<->IPV6 header change, where IPV4 has a flexible header size that is between 20-60 Bytes, IPV6 has a fixed 40 Byte header size. In a case of IPV4 uses 20 Byte header, then, extra payload is added to form IPV6 header.
Therefore, it is reasonable to conclude that Wang as modified by Clevorn teaches “…..increase a first size of a first payload to a second size generate a second payload” as claimed in Claim 1 and similar claimed independent claims 8 and 15. 
Conclusion: Examiner has shown the rejections set forth in the Office Action of May 12, 2022 are proper. In light of amended Claims, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6434157 B1 (Dube'), in view of US  20170180152 A1 (Cink) and in further view of US 20050106941 A1 (Witchey) and BLUETOOTH SPECIFICATION Version 4.2 (BSPEC).
Regarding Claims 1, 8 and 15, Dube' teaches:
An apparatus comprising: at least one memory; and at least one processor to execute instructions to at least: convert a first data packet to a second data packet, the first data packet having a first format based on an industrial communication protocol, the second data packet having a second format based on a Bluetooth Low Energy (BLE) communication protocol, the second data packet including a first payload having a first size; remove first data from the second data packet; increase the first size of the first payload to a second size to generate a second payload; add second data to the second payload; and transmit the second data packet to a remote device via a BLE network, the second data packet including the second payload (Dube': Figs. 2-5, a protocol bridge implementation that converts signals from one protocol to another bi-directional, where the address and routing info (i.e. 3rd data) is added depending on destination device, e.g. Fig. 12, required field for IP routing and additional optional field for another TCP/IP –MB+ bridge device).
Dube' does not teach explicitly a bridge with a BLE interface. However, Cink teaches (Cink: Figs. 1-4, a BLE to CAN bus bridge, where BLE protocol is further taught in BSPEC).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dube' with a bridge with a wireless interface as further taught by Cink. The advantage of doing so is to provide a mechanism for communicating with a broader range of Bluetooth enabled devices and enables simultaneously communicate with different devices using the same or different protocols (Cink: [0002]-[0005]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dube' with BT and BLE interface and protocol as further taught by BSPEC. The advantage of doing so is to provide an industrial standard to enhance device feature, performance and ensure the compatibilities among devices from all vendors.
Dube’s does not teach explicitly on remove first data from the second data packet. However, Witchey teaches (Witchey: Figs. 7-8, a protocol converter that the incoming protocol header (i.e. first data) of the first data packet is removed, the 2nd protocol header info is added to form 2nd data packet, where the  2nd data packet essentially encapsulates the first packet data, the first data is essentially removed from the 2nd data packet).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dube' with a bridge with a wireless interface as further taught by Witchey. The advantage of doing so is to provide a mechanism for enabling legacy devices to communicate with newer protocol infrastructure with minimal configuration to create a homogenous network infrastructure (Witchey: [0003]-[0006]).
Regarding 2, 9 and 16. Dube’s as modified teaches all elements of Claims 1, 8 and 15 respectively. Dube’s as modified further teaches:
The apparatus of claim 1, wherein the first data is industrial communication protocol information, and the first data includes at least one of third data associated with a preamble, fourth data associated with a protocol address, or fifth data associated with a message integrity check associated with the industrial communication protocol (Cink: [0033]-[0044]).
Regarding 3, 10 and 17. Dube’s as modified teaches all elements of Claims 1, 8 and 15 respectively. Dube’s as modified further teaches:
The apparatus of claim 1, wherein the at least one processor is to: receive a third data packet from the remote device via the BLE network, the third data packet based on the second format; convert the third data packet to a fourth data packet, the fourth data packet based on the first format; and add third data to the third data packet, the third data associated with the industrial communication protocol (Cink: Fig. 1-4, this is equivalent of  converting from BLE back to CAN Bus protocol).
Regarding 4, 11 and 18. Dube’s as modified teaches all elements of Claims 1, 8 and 15 respectively. Dube’s as modified further teaches:
The apparatus of claim 1, wherein the at least one processor is to: receive a third data packet from the remote device via the BLE network, the third data packet based on the second format; store an address associated with the remote device after a determination that the third data packet is an initial data packet for a session; and add third data to the third data packet, the third data including at least one of the address, a protocol preamble, or a message integrity check (Cink: Table 2, a common field to get client info, e.g. get configuration, get version, etc.; Dube’s: Fig. 4, report slave ID).
Regarding 5, 12 and 19. Dube’s as modified teaches all elements of Claims 1, 8 and 15 respectively. Dube’s as modified further teaches:
The apparatus of claim 1, wherein the remote device is a first remote device, and the at least one processor is to: receive a third data packet from a BLE radio, the BLE radio to receive the third data packet from a field device, the third data packet based on the second format; convert the third data packet to a fourth data packet, the fourth data packet based on the first format, the fourth data packet including a third payload; and transmit one or more portions of the third payload to at least one of the first remote device, one or more second remote devices, or a controller of a distributed control system (Cink: Figs. 3-4, remote device consumes communications from server or transmits to a plurality of client devices as 100’-101’)
Regarding 6, 13 and 20. Dube’s as modified teaches all elements of Claims 1, 8 and 15 respectively. Dube’s as modified further teaches:
The apparatus of claim 1, wherein the at least one processor is to: receive a third data packet from a BLE radio, the third data packet based on the second format, the third data packet including a third payload; drop the third data packet after a first determination that an opcode included in the third payload is not authorized; drop the third data packet after a second determination that the opcode is not associated with the industrial communication protocol; and execute a BLE command after a third determination that the opcode is not a protocol opcode (BSPEC: p543 section 2.5-2.7 and p576, section 4.1.12.1, response with error message for unrecognized and unsupported opcodes, and proceed with known opcodes).
Regarding 7 and 14. Dube’s as modified teaches all elements of Claims 1, 8 respectively. Dube’s as modified further teaches:
The apparatus of claim 1, wherein the industrial communication protocol is one of a Highway Addressable Remote Transducer (HART) communication protocol, a PROFIBUS communication protocol, a FOUNDATION Fieldbus communication protocol, or a MODBUS communication protocol (Dube’s: Fig. 2, MODBUS protocol).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649